Citation Nr: 1326150	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-32 111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Type 1 diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities claimed as secondary to the Type 1 diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities claimed as secondary to the Type 1 diabetes mellitus. 

4.  Entitlement to service connection for onychomycosis of the feet and hands claimed as secondary to the Type 1 diabetes mellitus.

5.  Entitlement to service connection for high blood pressure claimed as secondary to the Type 1 diabetes mellitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the United States Coast Guard Reserve between March 1962 and May 1966.  During that time, the appellant had verified periods of active duty for training (ACDUTRA) and unverified periods of inactive duty training (INACDUTRA), including an initial period of ACDUTRA from May 1, 1962 to October 25, 1962.  He also had periods of ACDUTRA from August 4, 1963 to August 16, 1963; from August 2, 1964 to August 14, 1964; and from August 1, 1965 to August 13, 1965.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claims of entitlement to service connection for Type 1 diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands, high blood pressure and asbestosis.  

The Board denied the claims for service connection for diabetes, peripheral neuropathy of the upper and lower extremities, onychomycosis of the hands and feet and high blood pressure in a decision issued in February 2011.  (The remaining claim for service connection for asbestosis was remanded and subsequently granted in a rating decision issued in February 2012.)

The appellant appealed the February 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in December 2012, the Court vacated the Board's February 2011 decision and remanded the case to the Board for action in compliance with the Court's decision.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does currently contain evidence pertinent to the claims that is not included in the paper claims file - namely, VA treatment records (CAPRI) dated between April 2011 and June 2012.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND that follows the ORDER section of this decision and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  No diabetes mellitus, peripheral neuropathy of the bilateral upper or lower extremities, onychomycosis of the feet and hands or high blood pressure/hypertension was manifested at the time of the appellant's January 1962 enlistment examination or during his March 1962 re-examination.

2.  No diabetes mellitus, peripheral neuropathy of the bilateral upper or lower extremities, onychomycosis of the feet and hands or high blood pressure/hypertension was manifested during the appellant's periods of ACDUTRA of May 1, 1962 to October 25, 1962; August 4, 1963 to August 16, 1963; August 2, 1964 to August 14, 1964; or August 1, 1965 to August 13, 1965.

3.  No peripheral neuropathy of the bilateral upper or lower extremities, onychomycosis of the feet and hands or high blood pressure/hypertension was manifested at the time of the appellant's February 1966 medical examination.

4.  The appellant's diabetes mellitus was initially diagnosed in November 1965, and he has claimed entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands and high blood pressure/hypertension as secondary to his Type 1 diabetes mellitus.

5.  There is no competent probative evidence that the any one of the claimed conditions of diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands and high blood pressure/hypertension was manifested during any period of ACDUTRA.

6.  The weight of the evidence of record is against a finding that there is any relationship between the service-connected asbestosis and any one of the claimed conditions of diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands or high blood pressure/hypertension.  


CONCLUSIONS OF LAW

1.  The appellant does not have diabetes mellitus, peripheral neuropathy of the bilateral upper or lower extremities, onychomycosis of the feet and hands or high blood pressure/hypertension that is the result of disease or injury incurred in or aggravated by any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for the establishment of service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper or lower extremities, onychomycosis of the feet and hands or high blood pressure/hypertension as secondary to, or aggravated by, the service-connected asbestosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by means of a letter dated in January 2007, for the issues of entitlement to service connection for diabetes mellitus type I and high blood pressure.  Regarding the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to diabetes mellitus type I, and entitlement to service connection for onychomycosis of the feet and hands as secondary to diabetes mellitus type I, although the appellant received inadequate notice with respect to his claims of secondary service connection, the record reflects that the purpose of the notice was not frustrated.  

In the January 2007 letter, the RO included an explanation of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The letter also requested that the appellant sign and return authorization forms providing consent for VA to obtain his private medical records and that the appellant submit any evidence that the claimed conditions existed from service to the present time, any treatment records pertaining to the claim, any medical evidence of current disabilities. 

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims. Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, relevant service medical treatment records, VA outpatient treatment records and private treatment records have been obtained and associated with the claims file.  Medical records from the appellant's employer have also been associated with the claims file.

The duty to assist also contemplates that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The appellant has not been provided with a VA examination as to the nature and etiology of his claimed diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands or high blood pressure/hypertension.  

VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  

Here, there is no competent evidence of record showing that the appellant's diabetes mellitus, peripheral neuropathy of the bilateral upper or lower extremities, onychomycosis of the feet and hands or high blood pressure/hypertension was incurred during a period of active service and presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Specifically, there is no indication, besides the appellant's own statements, that he had such disability in service.  As will be explained further below, the appellant's statements are the only indication that his asserted disabilities may be related to his ACDUTRA.  Without credible evidence of in-service incurrence or probative evidence that suggests a nexus to service, no examination is required.  

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed to service connect his claimed conditions, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his service connection claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).



II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  

Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diabetes mellitus and hypertension, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty (AD) or ACDUTRA, or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C.A. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").

As previously noted, presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate.

The appellant is seeking service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands and high blood pressure/hypertension.  He contends that his Type 1 diabetes mellitus was incurred while he was a member of the Coast Guard Reserve and that, therefore, he is entitled to service connection for said diabetes mellitus.  In his July 2009 VA Form 9, the appellant contended that his peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands and high blood pressure/hypertension were all secondary to the "service-connected diabetes".

Review of the appellant's Coast Guard Reserve medical treatment records reveals that he underwent an enlistment examination on January 9, 1962.  His clinical evaluation was normal and his blood pressure reading was 125/65.  No sugar was found in his urine.  A note states that the appellant was re-examined on March 9, 1962, and found physically qualified for enlistment.  The appellant underwent a release from ACDUTRA examination on October 4, 1962; his clinical evaluation was normal and his blood pressure reading was 112/68.  No sugar was found in his urine.  On February 17, 1966, the appellant underwent a separation examination.  On the associated report of medical history, the appellant noted that his grandmother had diabetes.  He also stated that he was a diabetic, and that, to the best of his knowledge, had been since November 1965.  He further stated that he was taking insulin and that he was on a diabetic diet.  The appellant also wrote that the sugar diabetes was discovered in November 1965, at a hospital.  On physical examination, the appellant's clinical evaluation was normal except for a finding of diabetes.  His blood pressure reading was 110/58.  A doctor's note states that the appellant's history of diabetes had been confirmed by an inpatient hospital work-up and that the diagnosis was well-established.  The doctor further stated that diabetes was a disqualifying condition.  The appellant was discharged from the Coast Guard Reserve due to his disqualifying condition of diabetes mellitus.

Review of the appellant's private treatment records reveals that he received treatment for diabetes between 1988 and 2007.  The private medical treatment records in the claims file also consistently indicate that the appellant had been diagnosed with diabetes no earlier than the end of 1965.  For example, a September 1988 report from a private endocrinologist states that the appellant had had Type 1 diabetes for 22 years (1966).  At that time, the appellant's blood pressure was recorded as 100/60.  The endocrinologist also stated that the appellant's family history was positive for diabetes in two cousins and a paternal great aunt.  A November 1995 report from another private physician states that the appellant had not had a previous history of hypertension and that he had been insulin-dependent for 28 years (1967).  Indeed, the appellant himself stated, in a VA Form 21-4138 dated in February 2007, that he had first been diagnosed with diabetes in 1966, and that his discharge from the Coast Guard was due to diabetes.

The appellant's private treatment records, dated between 1988 and 2007, reveal that he has received treatment, at various times, for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands and high blood pressure/hypertension.  As reflected in his VA treatment records, dated between April 2011 and June 2012, he continues to be treated for diabetes, diabetic peripheral neuropathy and hypertension.  

Thus, the record reflects that the appellant has been diagnosed with diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, onychomycosis of the feet and hands and high blood pressure/hypertension.  What remains to be shown is that the appellant's claimed conditions were incurred in or aggravated by his service. 

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Because diabetes mellitus, peripheral neuropathy, onychomycosis and high blood pressure/hypertension are all considered diseases and not "injuries," service connection may only be awarded by establishing that any one of the appellant's claimed conditions of diabetes mellitus, peripheral neuropathy, onychomycosis and high blood pressure/hypertension had its onset during, or was aggravated by, a period of ACDUTRA in relation to the appellant's service in the Coast Guard Reserve.  Service connection would not be warranted for diabetes mellitus, peripheral neuropathy, onychomycosis or high blood pressure/hypertension during a period of INACDUTRA.  Exceptions to the requirement of an injury during INACDUTRA are for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  See 38 C.F.R. § 3.6(a) . The record does not indicate, and the appellant does not contend, that any of these three "injuries" occurred.  Therefore, as diabetes mellitus, peripheral neuropathy, onychomycosis and high blood pressure/hypertension are all diseases and not an injury, service connection for diabetes mellitus, peripheral neuropathy, onychomycosis and high blood pressure/hypertension is not available based on any period that the appellant served on INACDUTRA.

Review of the appellant's Coast Guard Reserve records reveals that he served an initial period of ACDUTRA from May 1, 1962 to October 25, 1962.  He also had periods of ACDUTRA from ; August 4, 1963 to August 16, 1963; August 2, 1964 to August 14, 1964; or August 1, 1965 to August 13, 1965.  No subsequent period of ACDUTRA is shown, nor has the appellant contended that he served any period of ACDUTRA after August 13, 1965.

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96 ; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of  INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Service connection based on a period of ACDUTRA requires the presence of a disease or injury during service.  The evidence of record does not establish that the appellant had diabetes mellitus, peripheral neuropathy, onychomycosis or high blood pressure/hypertension prior to November 1965 - this is after his last period of ACDUTRA ended on August 13, 1965.  Additionally, the Coast Guard Reserve records do not reflect that any disease, injury, or event occurred during the appellant's Reserve service to which his current diabetes mellitus, peripheral neuropathy, onychomycosis or high blood pressure/hypertension could be related.  Moreover, the appellant has not identified any disease, injury, or event during his ACDUTRA service to which his diabetes mellitus, peripheral neuropathy, onychomycosis or high blood pressure/hypertension could be related.  The earliest report that the appellant had diabetes comes from his statement that his diabetes had been discovered in November 1965.  This is after the August 1965 period of ACDUTRA ended and the appellant has not presented any evidence indicating that the diabetes has its initial onset during any period of ACDUTRA.  

The evidence demonstrates that the appellant was diagnosed with Type 1 diabetes mellitus during the time period of his Coast Guard Reserve service.  However, in order to establish service connection for diabetes mellitus, the evidence must demonstrate that this disease, which was diagnosed after his last period of ACDUTRA, was incurred during that period of ACUTRA or some other period of ACDUTRA.  Unfortunately, there is no such evidence.  In addition, there is no evidence, and the appellant does not contend, that the diabetic peripheral neuropathy, the onychomycosis or the high blood pressure/hypertension were initially manifested during any period of ACDUTRA.

The Board recognizes the sincerity of the arguments advanced by the appellant that he has diabetes mellitus that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a diagnosis of diabetes mellitus requires objective testing.  Furthermore, such testing requires specialized equipment and training, and is therefore not susceptible to lay opinions as to when a diagnosis becomes appropriate.  

Although the appellant is competent to say that he was diagnosed with diabetes mellitus while in the Coast Guard Reserve and now, he does not have the expertise to state that his diabetes mellitus had its onset on a particular date; testing and/or a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  In addition, while the appellant has reported that he lost weight during the months prior to his November 1965 diagnosis, he has not been more specific as to when the loss occurred and he has not presented any objective evidence that such weight loss initially occurred during any period of ACDUTRA or was aggravated during any period of ACDUTRA.  Thus, the Board cannot assign probative weight to the opinions of the appellant as to the proper date of a diagnosis for his claimed diabetes, because he is not qualified to offer such opinions. 

The appellant has not presented any evidence that his diabetes mellitus, diagnosed in November 1965, was initially manifested or aggravated while he was on ACDUTRA.  The Board finds that the appellant's diabetes mellitus was diagnosed after his last period of ACDUTRA ended in August 1965; the evidence of record establishes that the diabetes was clinically diagnosed in approximately November 1965, as stated by the appellant in February 1966, shortly after the diagnosis took place.  

The appellant's diabetic peripheral neuropathy, onychomycosis and high blood pressure/hypertension were all diagnosed after the appellant's last period of ACDUTRA ended.  The appellant himself does not contend that any one of these conditions was incurred during his time in the Coast Guard Reserve, but rather at a later time and due to his Type 1 diabetes mellitus.  Therefore service connection is not warranted on a direct basis for the diabetic peripheral neuropathy of the upper and lower extremities, the onychomycosis of the hands and feet or the high blood pressure/hypertension.  

Apart from this, the Board has also scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed disorders were incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See also Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

As a result of the decision above, the appellant's Type 1 diabetes mellitus is not service-connected.  Therefore, he cannot, by definition, be entitled to secondary service connection for diabetic peripheral neuropathy, onychomycosis or high blood pressure/hypertension based on the underlying Type 1 diabetes mellitus.  

While the appellant is service-connected for asbestosis, there is no medical evidence of record to indicate that his diabetic peripheral neuropathy, onychomycosis or high blood pressure/hypertension is caused by or aggravated by the asbestosis.  Nor has the appellant advanced any argument to that effect.  As such, the evidence is insufficient to support a grant of service connection for any one of those disorders.

The preponderance of the evidence is against each one of the appellant's diabetes mellitus, peripheral neuropathy, onychomycosis and high blood pressure/hypertension service connection claims; there is no doubt to be resolved; and service connection is not warranted.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, onychomycosis of the hands and feet and high blood pressure/hypertension is denied.


REMAND

In September 2012, and in connection with his claims for service connection for bilateral hearing loss and tinnitus, the appellant submitted a VA Form 9 to the RO.  In that VA Form 9, he stated that he wanted a hearing before the Board via videoconference.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

1.  Schedule the appellant for a videoconference hearing at his local RO before a Veterans Law Judge, as the docket permits.  

2.  Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

3.  Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

4.  All correspondence pertaining to this matter should be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M.G . MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


